Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 of the US Patent Application No. 16/268,442 filed 02/05/2019 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ciccone et al. (US 2020/0046384) in view of Sippio (US 8,574.208), and further in view of JP2008237420A (English translate).
Regarding claim 1, Ciccone discloses a device for cleaning excrements (Abstract, line 1) comprising:
an outer cover 17 (page 2, [0047]; fig. 4) having: 
at least one first connector 9 (page 2, [0044]; fig. 4; tubular strut) being mounted inside the outer cover; and 
a first opening 16 (page 2, [0045]; fig. 4) formed at the bottom of the outer cover corresponding to an anus of a person; and 
an inner body being in a cup shape (see fig. 4), and the inner body having: 
a second connector A (fig. 4; the tube wall) being configured for connecting the first connector; a second opening A (fig. 3) being corresponded to the first opening, and being formed at the bottom of the inner body and connects to a tube 2 (fig. 4).

    PNG
    media_image1.png
    196
    387
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    215
    423
    media_image2.png
    Greyscale

	Ciccone does not expressly disclose the device, wherein the inner body protrudes and covers the person from the bladder along the groin toward the bottom vertebra of the buttock.
	Sippio teaches a device for cleaning excrements (Abstract, lines 1-4), wherein the inner body 36, 40 (fig. 1) protrudes and covers the person from the bladder along the groin toward the bottom vertebra of the buttock so as it has a front portion 36 (fig. 1) covering the bladder, a rear portion 40 (fig. 1) covering the buttock, and a guiding channel formed between the front portion and the rear portion (fig. 1), as required by claim 4.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the inner body of Ciccone protrudes and covers the person from the bladder along the groin toward the bottom vertebra of the buttock, as taught by Sippio in order to collect both urine and fecal matter, as motivated by Sippio (Abstract, line 2).
 Ciccone in view of Sippio do not expressly disclose the device having at least one sensor being mounted inside the inner body, being electrically connected to the cleaning machine, and being configured for sensing an excrement and triggering the cleaning machine to collect the excrement through the tube; and a cleaning assembly being connected to the cleaning machine, and being configured for cleaning.
JP2008237420A teaches a device for cleaning excrements (Translate, Abstract, lines 1-8) having at least one sensor 16 (Translate, page 4, para. 8; fig. 1) being mounted inside the inner body, being electrically connected to the cleaning machine 1 (Translate, page 4, para. 5; fig. 1), and being configured for sensing an excrement and triggering the cleaning machine to collect the excrement through the tube; and a cleaning assembly being connected to the cleaning machine, and being configured for cleaning (see fig. 1), wherein the cleaning machine 1 (fig. 1) has a suction motor (Translate, page 3, para. 2), as required by claim 3, wherein the machine has a water tank with the appropriate nozzles and channels (Translate, page 4, para. 6), and a hot wind outlet supplying a hot air (Translate, page 4, para. 8), as required by claim 6, wherein and an air pump connected through the second pipe is naturally present, as required by claim 8.

    PNG
    media_image4.png
    505
    501
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the cleaning assembly of Ciccone/Sippio with the cleaning machine, as taught by JP2008237420A in order to control the cleaning process, as motivated by JP2008237420A (Translate, page 4, para. 1).
Regarding claims 2 and 5, Ciccone in view of Sippio, and further in view of JP2008237420A disclose the invention discussed above, wherein the device comprises a number of sensors (Ciccone, [0048], JP2008237420A English translate, page 4, para. 6 and 8) but do not expressly disclose the particular location of sensors.
However, the particular location of sensors depends of the area required to be sensed, and therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate sensors so as to cover places desired to be sensed.
Allowable Subject Matter
Claims 9-12 are allowed over the prior art of record.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the closest Prior Art of record Ciccone et al. (US 2020/0046384), Sippio (US 8,574.208) and JP2008237420A fail to teach, suggest or render obvious the steps of “setting an urinal mode or a feces mode based on the sensed result of the excrement that appears in an underwear of a person” and “setting a male mode or a female mode to the cleaning machine”.
Ciccone in combination with Sippio and JP2008237420A disclose most of claimed steps but none of cited references teach or suggest the steps of “setting an urinal mode or a feces mode based on the sensed result of the excrement that appears in an underwear of a person” and “setting a male mode or a female mode to the cleaning machine”.
Regarding claim 7, the closest Prior Art of record Ciccone et al. (US 2020/0046384), Sippio (US 8,574.208) and JP2008237420A fail to teach, suggest or render obvious the hot wind outlet having a shelter.
Sippio (US 8,574.208) discloses most of claimed limitations except for the inner body protruding and covering the person from the bladder along the groin toward the bottom vertebra of the buttock. 
Sippio (US 8,574.208) remedies this deficiency. However, Ciccone in view of Sippio are silent about the cleaning machine performing claimed functions.
JP2008237420A remedies this deficiency.
However, none of cited references teach or suggest the hot wind outlet having a shelter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781